DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 6/30/2022 have been fully considered, but are not persuasive.
Applicant argues that the newly-presented claims are patentable over the previously-cited references (Remarks of 6/30/2022, pages 11-17).  Specifically, Applicant argues that the newly-amended independent claim 1 would not have been obvious to one of ordinary skill in the art based on the disclosures of Matsui and Nagano (Remarks of 6/30/2022, pages 11-16).
However, the present rejections are based upon Matsui and Nagano in combination with the Osawa reference.  Furthermore, new grounds of rejections are presented herein based on the newly-cited Takada and Chou references with respect to the newly-presented Claims 12 and 13.
Applicant addresses the issue of the claim language in Claim 1 stating “high temperature resistant” (Remarks of 6/30/2022, page 13).  However, Applicant has not asserted that primary reference Matsui fails to disclose the claimed “high temperature resistant reflection preventing film” (Remarks of 6/30/2022, page 13).  Therefore, Matsui is still understood as disclosing this limitation.
Applicant further argues that secondary reference Nagano fails to teach the claimed “each resin lens is provided with a high temperature resistant reflection preventing film” because Nagano’s teachings do not explicitly teach the use of a film on more than one lens (Remarks of 6/30/2022, pages 13-14).  However, Nagano is not relied upon to teach a reflection preventing film on more than one lens.  Primary reference Matsui discloses multiple plastic lenses, and in describing “plastic lens”, identifies it has having a coating processing on it for a purpose of the reflection prevention (see paragraphs [0002]-[0007], [0080] of Matsui).  Thus, the requirement of a reflection preventing film on the several resin [plastic] lenses is already met by primary reference Matsui.  Secondary reference Nagano is merely relied upon for specific details of such film, such as particles, air layer, and binder (see page 1 [including “SOLUTION”] and paragraphs [0025]-[0027], [0030], [0043], [0048] and FIGS. 1-3, 7 of Nagano).  One of ordinary skill in the art would recognize that the attributes of Nagano’s reflection preventing film would be applicable to each of the films disclosed by Matsui.  Furthermore, it is noted that Nagano does not appear to teach away from using the film on more than one lens, nor does Nagano teach that there is a lack of utility in doing so.
Applicant further argues that Matsui fails to disclose the requirement that, unlike the resin lenses, the glass lens is not provided with the reflection preventing film (Remarks of 6/30/2022, page 15).  However, Matsui’s paragraph [0080] provides a definition of “plastic lens” [resin lens] as being that which includes a coating processing on it for a purpose of the reflection prevention.  Thus, Matsui discloses that each plastic lens (i.e., all plastic lenses) has a reflection prevention coating [film].  Furthermore, there does not appear to be any analogous paragraph in Matsui which defines the “glass lens” as having a reflection prevention coating [film] (see, e.g., paragraph [0075] of Matsui which distinguishes between the preferred ordering of glass lens versus plastic lenses).  Thus, Matsui’s explicit definition in paragraph [0080] of “plastic lens” as having a reflection prevention coating, rather than stating “lens” or “all lenses”, provides sufficient disclosure of the glass lens having no reflection prevention coating thereon.
Applicant further argues that Matsui and Nagano fail to disclose the claimed “wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens and is not provided between the bonded resin lenses” (Remarks of 6/30/2022, pages 15-16).  However, in the Non-Final Office Action of 1/31/2022, Matsui and Nagano were not relied upon with respect to this limitation.  As explained below in the rejection of Claim 1, the Osawa reference teaches the claimed “wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens and is not provided between the bonded resin lenses” and provides a motivation for utilizing this arrangement for the device of primary reference Matsui (see paragraphs [0237], [0259] and FIG. 10 of Osawa).
Therefore, Applicant’s arguments are not persuasive, and the claims remain rejected based upon the previously-cited Matsui, Nagano, and Osawa references.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase:  “while the resin lenses are accommodated inside a lens barrel, except for the glass lens, and each resin lens is provided with a high temperature resistant reflection preventing film”.
It is not understood what is meant by the term “except for the glass lens”.  It is believed that this term is intended to convey that while the resin lenses are each provided with a high temperature resistant reflection preventing film, the glass lens is not provided with such film (see the original Claim 1 and see paragraph [0014] bridging pages 8-9 of Applicant’s originally-filed specification).  The term “except for the glass lens”, as presently written, appears to be disjointed from the phrase which follows it, thus rendering the claim unclear.
For examination, the above phrase will be treated as:  “the resin lenses are accommodated inside a lens barrel, and except for the glass lens, each lens is provided with a high temperature resistant reflection preventing film”.
Claims 2 and 4-13 inherit the deficiencies of Claim 1.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites:  “wherein the resin lenses include a combined lens in which a plurality of the resin lenses are bonded to each other, and the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses”.
However, these limitations appear to be already cited in independent Claim 1, from which Claim 6 depends, because Claim 1 recites:  “wherein the more than one resin lens includes a combined lens comprised of at least two resin lenses bonded to each other, wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens and is not provided between the bonded resin lenses”.
Therefore, Claim 6 does not appear to further limit the claim upon which it depends.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 5, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al., US 2005/0105194 (previously-cited) in view of Osawa et al., US 2012/0243077 (previously-cited) and further in view of Nagano, JP 2012-215505 A (cited in the IDS of 10/9/2020 and previously relied-upon; citations are to the English translation provided by Applicant on 10/9/2020).
Regarding Claim 1, as best understood, Matsui discloses:  A lens unit comprising:
a plurality of lenses arranged side by side with optical axes thereof aligned with each other (lenses L1-L4 are arranged side by side with their optical axes in alignment with each other; FIGS. 1, 3, 5, 7, 9, 11, 13, 15, 18 of Matsui);
wherein the lenses include a glass lens and more than one resin lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material; paragraphs [0072], [0075], [0120], [0123], [0126] of Matsui);
and a lens closest to an object is the glass lens (a first lens may comprise a glass material, whereas second, third, and fourth lenses may comprise a plastic material, and wherein the first lens, the second lens, the third lens and the fourth lens are arranged from an object side of the image pickup lens in this order; Abstract and paragraphs [0007], [0028], [0083] of Matsui);
while the resin lenses are accommodated inside a lens barrel, except for the glass lens, and each resin lens is provided with a high temperature resistant reflection preventing film (the lenses of Matsui are part of a digital still camera or digital video camera and are thus necessarily surrounded by an enclosure, and wherein Matsui identifies “plastic lens” as having a coating processing on it for a purpose of the reflection prevention; paragraphs [0002]-[0007], [0080] of Matsui; the Examiner notes that a term such as “high” in “high temperature resistant” is a relative term which may be broadly interpreted to include “room temperature”, in which it is presumed that the lenses of Matsui can function and do not deteriorate [compare the language of Claim 1 to the language of Claim 2]);
wherein the more than one resin lens includes a combined lens comprised of at least two resin lenses bonded to each other (plastic lenses L2 and L3 may be bonded to each other; FIG. 9 of Matsui).

Matsui does not appear to disclose:  wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens and is not provided between the bonded resin lenses.
Osawa is related to Matsui with respect to lenses for camera.
Osawa teaches:  wherein the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens and is not provided between the bonded resin lenses (combined lens 70D employs an infrared absorbing layer 72 as an adhesive between the bonded lenses 71A, 71B [inner surfaces] and employs antireflection film 73 on only the outer surfaces; paragraphs [0237], [0259] and FIG. 10 of Osawa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the reflection preventing film arrangement of Osawa for the combined lens [bonded lenses] of Matsui because such arrangement obviates the need for a near infrared cut filter disposed separately (e.g., the IRCF in FIG. 9 of Matsui), thereby achieving downsizing, reduction in thickness, and reduction in the cost of the imaging device, as taught in paragraph [0259] of Osawa.

Matsui-Osawa does not appear to disclose:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and binder that is at least one of organic compound, inorganic compound, and inorganic polymer;
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film;
the air layers are formed between the inorganic particles adjacent to each other and have a volume ratio so as to be present but no more than 65%;
the binder binds together the inorganic particles or the inorganic particles and the air layers, has a lower Young's modulus than the inorganic particles, and has a volume ratio of 5-95%.
Nagano is related to Matsui-Osawa with respect to antireflective films for lens.
Nagano teaches:
wherein the high temperature resistant reflection preventing film comprises a plurality of inorganic particles, air layers, and binder that is at least one of organic compound, inorganic compound, and inorganic polymer (anti-reflective film 20 formed on optical member [lens] 10 may comprise a plurality of inorganic particles 21, an air layer, and a binder 22 which may be an organic compound or an inorganic compound; see “SOLUTION” on page 1 and paragraphs [0026], [0027] and FIGS. 1-3, 7 of Nagano);
the inorganic particles have a volume ratio of 5-74% in the high temperature resistant reflection preventing film (volume fraction of the inorganic particles is 5 to 74%; page 1 of Nagano);
the air layers are formed between the inorganic particles adjacent to each other and have a volume ratio so as to be present but no more than 65% (volume fraction of the air layer is 0 to 65%; page 1 of Nagano);
the binder binds together the inorganic particles or the inorganic particles and the air layers, has a lower Young's modulus than the inorganic particles, and has a volume ratio of 5-95% (air layer 23 is formed between adjacent inorganic particles within binder 22, and binder 22 has a Young’s modulus lower than the inorganic particles, and a volume fraction of binder 22 is 5 to 95%; page 1 and paragraph [0043] of Nagano).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the anti-reflective film of Nagano for the lenses of Matsui-Osawa because such chemical and physical composition of anti-reflective film has high strength and high flexibility, and is excellent at avoiding cracks and breakage, as taught in page 1 and paragraphs [0025], [0030], [0048] of Nagano.

Regarding Claim 5, Matsui-Osawa-Nagano discloses:  wherein only the lens closest to the object is a glass lens, and all the remaining lenses are resin lenses (in order from an object side, the first lens may comprise a glass material, whereas the second, third, and fourth lenses may comprise a plastic material; Abstract and paragraphs [0007], [0028], [0072], [0075], [0083], [0120], [0123], [0126] of Matsui).

Regarding Claim 6, as best understood, Matsui-Osawa-Nagano discloses:  wherein the resin lenses include a combined lens in which a plurality of the resin lenses are bonded to each other (plastic lenses L2 and L3 may be bonded to each other; FIG. 9 of Matsui) and the high temperature resistant reflection preventing film is provided only on an outer surface of the combined lens, not provided between the bonded resin lenses (combined lens 70D employs an infrared absorbing layer 72 as an adhesive between the bonded lenses 71A, 71B [inner surfaces] and employs antireflection film 73 on only the outer surfaces; paragraphs [0237], [0259] and FIG. 10 of Osawa).

Regarding Claim 11, Matsui-Osawa-Nagano discloses:  wherein the Young’s modulus of the inorganic particles is 50 GPa or more and the Young’s modulus of the binder is 5 GPa or less (the Young’s modulus of the inorganic particles is 50 GPa or more, and the Young’s modulus of the binder is 5 GPa or less; paragraphs [0024]-[0026] and page 4 of Nagano).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Kamura et al., US 2009/0141357 (previously-cited).
Regarding Claim 2, Matsui-Osawa-Nagano does not appear to explicitly disclose:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher.
Kamura is related to Matsui-Osawa-Nagano with respect to anti-reflection film for plastic [polymer] lens.
Kamura teaches:  wherein the high temperature resistant reflection preventing film of each resin lens has a heat resistance of 125.degree. C. or higher (composite layer comprising at least two adjacent metal oxide layers, in which an identical metal element is contained in the metal oxide layers, but in which the oxygen content of these layers differs, such layers superposed adjacent to each other in an antireflective film, thereby improving the thermal resistance property of such a plastic lens having such antireflective film, and wherein such antireflective film has a thermal resistance of 125 degrees C; Abstract and paragraphs [0022], [0057] and TABLE 3 of Kamura).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the 125 degree C resistant anti-reflective film of Kamura for the reflection preventing films of Matsui-Osawa-Nagano because such film having two metal oxide layers of same metal but differing oxygen content adjacent to each other results in successfully cancelling out the tensile stress and compressive stress caused by thermal expansion, and reduces the likelihood of cracking, as taught in paragraphs [0031], [0032], [0057] of Kamura.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Takane et al., US 2011/0195239 (cited in the IDS of 10/9/2020 and previously relied-upon).
Regarding Claim 4, Matsui-Osawa-Nagano does not appear to disclose:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state.
Takane is related to Matsui-Osawa-Nagano with respect to lenses having anti-reflective film.
Takane teaches:  wherein the high temperature resistant reflection preventing film comprises a fine particle-laminated thin film having voids, while the fine particle-laminated thin film itself is formed by alternately adsorbing electrolyte polymer and the fine particles on to the lenses in a laminated state (microparticle-laminated thin film with voids formed on a plastic substrate [plastic lens] having a coefficient of thermal expansion of 50 to 350 (ppm/K), and is characterized in that the microparticle-laminated thin film is attached such that an electrolyte polymer and microparticles are alternately adsorbed and are in contact with an alcoholic silica sol product, and thereby the plastic substrate are bonded with the microparticles, and the microparticles are bonded with one another; Abstract and paragraphs [0063], [0376]-[0381] and Claim 20 of Takane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the fine particle-laminated film of Takane for the reflection preventing films of Matsui-Osawa-Nagano because such film enables excellent adhesion to the substrate [lens], is conformal to the substrate [lens], and is resistant to thermal expansion, as taught in paragraphs [0067], [0129]-[0137] of Takane.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Xu et al., CN 2061164672 U (published May 10, 2017; previously relied-upon; citations are to the English translation provided with the Non-Final Office Action of 1/31/2022).
Regarding Claims 7 and 8, Matsui-Osawa-Nagano does not appear to disclose:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more.
Xu is related to Matsui-Osawa-Nagano with respect to lenses for camera.
Xu teaches:  wherein an ultra-hard film is applied to the glass lens closest to the object, and wherein the ultra-hard film of the glass lens has a Mohs hardness of 8 or more (sapphire glass lens structure having Mohs hardness of 9; paragraph [0022] of Xu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the high hardness structure of Xu for the glass lens of Matsui-Osawa-Nagano, because such arrangement provides suitable scratch resistance and also resistance to wind, sand, and rain erosion, as taught in paragraph [0022] of Xu.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Hirata et al., US 2006/0158748 (previously-cited).
Regarding Claims 9 and 10, Matsui-Osawa-Nagano does not appear to disclose:  wherein when viewed from the optical axis direction, the lens barrel has an inner peripheral surface that is in point contact with the resin lenses on which the high temperature resistant reflection preventing films have been formed, and wherein the inner peripheral surface of the lens barrel has a polygonal shape.
Hirata is related to Matsui-Osawa-Nagano with respect to lenses for camera.
Hirata teaches:  wherein when viewed from the optical axis direction, the lens barrel has an inner peripheral surface that is in point contact with the resin lenses on which the high temperature resistant reflection preventing films have been formed, and wherein the inner peripheral surface of the lens barrel has a polygonal shape (lens barrel having an octagonal or more complex polygonal inner surface in such a way that the outer peripheral surfaces of the lenses are press contacted to the inner surface of the polygonal shape; Abstract and paragraphs [0010], [0023], [0026], [0031] of Hirata).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polygonal lens barrel having lens point contact of Hirata for the device of Matsui-Osawa-Nagano, because such arrangement serves to suppress the deviation of the optical axis, as taught in paragraphs [0023]-[0027], [0031] of Hirata.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Chou, US 2017/0227735.
Regarding Claim 12, Matsui-Osawa-Nagano does not appear to disclose:  wherein the lens unit further comprises at least two throttle members selected from the group consisting of aperture throttles for limiting an amount of transmitted light and light-blocking throttles for blocking light rays; each throttle member being disposed between adjacent ones of the resin lenses except not between the resin lenses of the combined lens.
Chou is related to Matsui-Osawa-Nagano with respect to mulit-lens imaging system.
Chou teaches:  wherein the lens unit further comprises at least two throttle members selected from the group consisting of aperture throttles for limiting an amount of transmitted light and light-blocking throttles for blocking light rays; each throttle member being disposed between adjacent ones of the resin lenses except not between the resin lenses of the combined lens (light blocking sheet 1191 and rib structures 131 disposed between lenses, including plastic lens element 110; paragraphs [0049], [0081], [0097] and FIGS. 1A, 1B, 3A, 4A of Chou).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the light blocking sheet and rib structures [throttle members] of Chou between resin lenses of Matsui-Osawa-Nagano, because such arrangement is favorable for effectively blocking stray light among the lens elements, as taught in paragraphs [0037], [0040], [0049] of Chou.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Osawa and Nagano and further in view of Takada, US 2004/0223074 (newly-cited in the present Office Action).
Regarding Claim 13, Matsui-Osawa-Nagano does not appear to disclose:  wherein the glass lens includes a reduced diameter portion accommodating a seal member between the reduced diameter portion and the lens barrel.
Takada is related to Matsui-Osawa-Nagano with respect to lens system for imaging.
Takada teaches:  wherein the glass lens includes a reduced diameter portion accommodating a seal member between the reduced diameter portion and the lens barrel (a first lens, which may be glass, may have a step-cut structure in which an O-ring is disposed, thereby providing a seal between the lens and the lens barrel; paragraphs [0009], [0069], [0080], [0120], [0353], [0358], [0379] and FIGS. 7-12 of Takada).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the reduced diameter portion and seal member of Takada for the device of Matsui-Osawa-Nagano, because such arrangement enables adequate waterproofing of the device, as well as oil resistance and weather resistance, enabling outdoor use, including on a vehicle exterior, as taught in paragraphs [0009], [0069], [0080], [0353], [0358] of Takada.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872